Notice of Pre-AIA  or AIA  Status
Claims 1-20 have been presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Alleman on 2/4/2021.
	The Examiner has made the following changes to the claims. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim 1
1.	(Currently amended) A computing device, comprising:
a processor configured to execute a physics engine to simulate real-time rigid body dynamics of a simulated physical system including a plurality of bodies, the physics engine being configured to: 

subsequently to the setup phase, for each frame of a plurality of sequential frames, iteratively loop through a collision detection phase, a solving phase, an updating phase, and an output phase for that frame;
in the collision detection phase for a current frame of the plurality of sequential frames:
identify one or more colliding pairs of bodies of the plurality of bodies;
for each identified pair, determine that a penetration exists between the pair of bodies; and
for each of the one or more first pairs of colliding bodies, store [[an]] a corresponding initial penetration distance for [[that]] each respective first pair in memory;
in the solving phase for the current frame, for each identified pair of colliding bodies:
based at least in part on  the corresponding initial penetration distance[[s]] stored for each of the one or more first pairs, determine whether the penetration is due to the initial penetration of the setup phase between the pair of colliding bodies maintained from the setup phase into the current frame;
when the penetration is determined to be due to the initial penetration of the setup phase, permit the initial penetration between the pair of colliding bodies during the solving phase 
when the penetration is determined to not be due to the initial penetration of the pair of colliding bodies maintained from the setup phase into the current frame, apply a bias to or calculate a position change for at least one of the bodies as an estimated correction for the penetration;
in the updating phase for the current frame:
when the penetration is determined to not be due to the initial penetration of the pair of colliding bodies maintained from the setup phase into the current frame, reposition the at least one of the bodies based upon the applied bias or position change computed as the estimated correction for the penetration; and
in the output phase for the current frame, output data representations of the [[pair]] plurality of bodies, wherein a respective different output phase occurs for each frame of the plurality of sequential frames simulated by the physics engine.

Claim 11
11.	(Currently amended) A method for use with a computing device, the method comprising:
at a physics engine executed by a processor of the computing device to simulate real-time rigid body dynamics of a simulated physical system including a plurality of bodies:
in a setup phase prior to simulation of the real-time rigid body dynamics of the plurality of bodies, setting respective initial positions of the plurality of bodies, wherein the plurality of 
subsequently to the setup phase, for each frame of a plurality of sequential frames, iteratively loop through a collision detection phase, a solving phase, an updating phase, and an output phase for that frame;
in the collision detection phase for a current frame of the plurality of sequential frames:
identifying one or more colliding pairs of bodies of the plurality of bodies;
for each identified pair, determining that a penetration exists between the pair of bodies; and
for each of the one or more first pairs of colliding bodies, storing [[an]] a corresponding initial penetration distance for [[that]] each respective first pair in memory;
in the solving phase for the current frame, for each identified pair of colliding bodies:
based at least in part on  the corresponding initial penetration distance[[s]] stored for each of the one or more first pairs, determining whether the penetration is due to the initial penetration of the setup phase between the pair of colliding bodies maintained from the setup phase into the current frame;
when the penetration is determined to be due to the initial penetration of the setup phase, permitting the initial penetration between the pair of colliding bodies during the solving phase for the current frame by not applying a bias or position change to correct for the initial penetration; and
colliding bodies maintained from the setup phase into the current frame, applying a bias to or calculate a position change for at least one of the bodies as an estimated correction for the penetration;
in the updating phase for the current frame:
when the penetration is determined to not be due to the initial penetration of the pair of colliding bodies maintained from the setup phase into the current frame, repositioning the at least one of the bodies based upon the applied bias or position change computed as the estimated correction for the penetration; and
in the output phase for the current frame, outputting data representations of the [[pair]] plurality of bodies, wherein a respective different output phase occurs for each frame of the plurality of sequential frames simulated by the physics engine.

Claim 19
19.	(Currently amended) A method for use with a computing device, the method comprising:
at a physics engine executed by a processor of the computing device to simulate real-time rigid body dynamics of a simulated physical system including a plurality of bodies:
in a setup phase prior to simulation of the real-time rigid body dynamics of the plurality of bodies, setting respective initial positions of the plurality of bodies, wherein the plurality of bodies includes one or more first pairs of colliding bodies each having an initial penetration and one or more second pairs of non-colliding bodies without initial penetrations;

subsequently to the setup phase, for each frame of a plurality of sequential frames: 
for each of the one or more first pairs of colliding bodies, storing [[an]] a corresponding initial penetration distance for [[that]] each respective first pair in memory; and
iteratively solving kinematic equations over a series of timesteps to enforce non-penetration constraints between the rigid bodies in the pair while, based at least in part on the  corresponding initial penetration distance[[s]] stored for each of the one or more first pairs, permitting penetration in each current timestep as deep as the initial penetration distance of the setup phase maintained from the setup phase into a current frame occurring; and
for each frame of the plurality of sequential frames simulated by the physics engine, outputting data representations of the [[pair]] plurality of bodies.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically:

Claim 1
for each of the one or more first pairs of colliding bodies, store [[an]] a corresponding initial penetration distance for [[that]] each respective first pair in memory;
colliding bodies:
based at least in part on  the corresponding initial penetration distance[[s]] stored for each of the one or more first pairs, determine whether the penetration is due to the initial penetration of the setup phase between the pair of colliding bodies maintained from the setup phase into the current frame;
when the penetration is determined to be due to the initial penetration of the setup phase, permit the initial penetration between the pair of colliding bodies during the solving phase for the current frame by not applying a bias or position change to correct for the initial penetration; and
when the penetration is determined to not be due to the initial penetration of the pair of colliding bodies maintained from the setup phase into the current frame, apply a bias to or calculate a position change for at least one of the bodies as an estimated correction for the penetration;

Claim 11
for each of the one or more first pairs of colliding bodies, storing [[an]] a corresponding initial penetration distance for [[that]] each respective first pair in memory;
in the solving phase for the current frame, for each identified pair of colliding bodies:
based at least in part on  the corresponding initial penetration distance[[s]] stored for each of the one or more first pairs, determining whether the penetration colliding bodies maintained from the setup phase into the current frame;
when the penetration is determined to be due to the initial penetration of the setup phase, permitting the initial penetration between the pair of colliding bodies during the solving phase for the current frame by not applying a bias or position change to correct for the initial penetration; and
when the penetration is determined to not be due to the initial penetration of the pair of colliding bodies maintained from the setup phase into the current frame, applying a bias to or calculate a position change for at least one of the bodies as an estimated correction for the penetration;

Claim 19

for each of the one or more first pairs of colliding bodies, storing [[an]] a corresponding initial penetration distance for [[that]] each respective first pair in memory; and
iteratively solving kinematic equations over a series of timesteps to enforce non-penetration constraints between the rigid bodies in the pair while, based at least in part on the  corresponding initial penetration distance[[s]] stored for each of the one or more first pairs, permitting penetration in each current timestep as deep as the initial penetration distance of the setup phase maintained from the setup phase into a current frame occurring; and



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128